United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 11, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50825
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE GERARDO PASILLAS-BONILLA, also known as Gerardo
Pasillas-Bonilla,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:06-CR-61-1
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Gerardo Pasillas-Bonilla (Pasillas) appeals his

convictions and sentences for conspiracy to import more than 50

kilograms of marijuana, conspiracy to possess with intent to

distribute more than 50 kilograms of marijuana, and illegal

reentry after deportation.

     Pasillas first challenges the constitutionality of 8 U.S.C.

§ 1326(b)’s treatment of prior felony and aggravated felony

convictions.   Pasillas’s constitutional challenge is foreclosed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50825
                                -2-

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court now would

overrule Almendarez-Torres, we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).   Pasillas properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for

further review.

     Pasillas also argues that the district court violated

FED. R. CRIM. P. 32 by not making a specific finding on his

objection to an enhancement for his role in the offense.

Rule 32 requires the sentencing court to make findings regarding

controverted facts in the PSR, or to state that those facts will

not be taken into account at sentencing.   The district court

satisfied the mandate of Rule 32 when it overruled the objection

and adopted the PSR because the findings in the PSR were “so

clear” as not to leave this court to “second guess” the basis for

the district court’s decision.   United States v. Carreon, 11 F.3d

1225, 1230-31 (5th Cir. 1994).

     AFFIRMED.